Title: From John Adams to the President of Congress, No. 35, 4 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 4 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 409–410). printed: various American newspapers, including the Pennsylvania Gazette of 12 July and the Boston Independent Chronicle of 3 Aug. 1780.
     In this letter, which was read in Congress on 10 July, John Adams provided the text of a resolution adopted by the City of London on 22 March concerning the maintenance of a correspondence with the various committees named by the counties, cities, and towns regarding the general association.
    